DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on July 8, 2022.
Claims 1, 8 and 15 have been amended.
Claims 1-6, 8-13 and 15-21 have been examined and are pending.

Response to Arguments
Applicants have argued the cited art does not teach or suggest certain amended features recited by the independent claims (Remarks, pages 8-9). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 9740472 B1 - hereinafter "Sohi", in view of US 10261775 B1 - hereinafter "Ramsay", in view of US 10180809 B2 - hereinafter "Fetik", and in view of US 20120266162 A1 - hereinafter "Baron".

With respect to claim 1, Sohi teaches,
A method of performing an upgrade operation for a distributed service in a virtualized computing system, the virtualized computing system including a host cluster, the host cluster having hosts and a virtualization layer, executing on hardware platforms of the hosts, supporting virtual machines (VMs), the method comprising: - "Embodiments of the present invention provide a mechanism for performing rolling updates in a networked virtualization environment for storage management. The approach according to some embodiments is applicable to any resource in the system, including controller VMs, hypervisors, and storage devices. Integrated processing may be performed across multiple types of upgrades." (col. 2:23-29). "FIG. 1 illustrates an architecture for implementing storage management in a virtualization environment according to some embodiments of the invention. The architecture of FIG. 1 can be implemented for a distributed platform that contains multiple servers 100a and 100b that manages multiple-tiers of storage." (col. 3:64-4:2; Fig. 1). "Each server 100a or 100b runs virtualization software, such as VMware ESX(i), Microsoft Hyper-V, or RedHat KVM. The virtualization software includes a hypervisor 130/132 to manage the interactions between the underlying hardware and the one or more user VMs 102a, 102b, 102c, and 102d that run client software." (col. 4:20-25; Fig. 1)
receiving, at a controller of the distributed service, a first upgrade operation - "FIG. 8 shows a process diagram of an approach to perform coordinated management of multiple types of rolling upgrades. At 801, a request is received to perform an upgrade. The request may pertain to any type of upgrade that can be handled by the distributed management system. For example, the request may be any one of a request 801a to upgrade a controller VM, a request 801b to upgrade a hypervisor, a request 801c to upgrade a storage device, or a request 801n to upgrade resource n in the system." (col. 27:39-47). "Each Controller VM may also include an update module 214 for facilitating the performance of rolling updates to the networked virtualization environment." (col. 8:39-42; Fig. 2) "Initially, a leadership election is performed amongst all of the update modules in the networked virtualization environment as shown at 301. During the leadership election, a master update module is elected. The remaining update modules in the system act as slave update modules. The master update module is responsible for managing the completion of update data installation for all other update modules in the networked virtualization environment." (col. 9:5-12; Fig. 3). "If the master update module instead determines that there are no additional nodes that need to complete installation of the update data, then it completes installation of update data at its own node as shown at 425." (col. 13:54-57); Fig. 4B; and a plurality of service engine groups, - "Storage devices may also be subject to periodic updates, particularly to the firmware used to operate the storage device." (col. 23:14-16). "A failure domain pertains to a common failure attribute that may apply to multiple nodes, e.g., if two nodes are linked to a common power or network point-of-failure, then they can be considered to be within the same failure domain--where it is common to place a primary storage unit and its backup storage unit on separate failure domains." (col. 27:6-12). Executing storage device software in failure domains are interpreted as service engine groups; the plurality of service engine groups comprising a data plane of the distributed service, - "These collected storage devices, both local and networked, form a storage pool 160 (data plane)." (col. 4:11-12; Fig. 1); the controller comprising a control plane of the distributed service that manages the data plane, - "A special VM 110a/110b is used to manage storage and I/O activities according to some embodiment of the invention, which is referred to herein as a “Controller VM”. This is the “Storage Controller” in the currently described architecture. Multiple such storage controllers coordinate within a cluster to form a single-system (control plane)." (col. 4:26-31); each of the plurality of service engine groups including a plurality of service engines; and - "Storage devices may also be subject to periodic updates, particularly to the firmware used to operate the storage device." (col. 23:14-16). "A failure domain pertains to a common failure attribute that may apply to multiple nodes, e.g., if two nodes are linked to a common power or network point-of-failure, then they can be considered to be within the same failure domain--where it is common to place a primary storage unit and its backup storage unit on separate failure domains." (col. 27:6-12). Executing storage device software (service engines) in failure domains are interpreted as service engine groups;
performing, by the controller, the first upgrade operation on software of the controller - "If the master update module instead determines that there are no additional nodes that need to complete installation of the update data, then it completes installation of update data at its own node as shown at 425." (col. 13:54-57); Fig. 4B; exclusive of software of the plurality of service engines in each of the plurality of service engine groups, - "In alternative embodiments, the master update module may complete installation of the update data at its own node at any time." (col. 13:61-63). "As described above, the invention is applicable to efficiently perform upgrades to any type of component or resource in the system. However, different approaches can taken to the management of the upgrade process when multiple types of upgrades are to be performed." (col 26:50-54). "One possible approach is to manage each type of upgrade independently from the other upgrades. One way to implement this approach is to have separate sets of upgrade tokens for each type of upgrade. For example, if the system performs three types of upgrades (e.g., for (a) controller VMs (b) hypervisors; and (c) storage devices), then there would be a separate set of tokens for each type of upgrade." (col 26:55-61); the software of the controller executing in at least one host, - "As noted above, the Controller VM is the primary software component within the server that virtualizes I/O access to hardware resources within a storage pool according to embodiments of the invention." (col. 5:64-67); the software of the plurality of service engines in each of the plurality of service engine groups executing in a plurality of hosts; - "Storage devices may also be subject to periodic updates, particularly to the firmware used to operate the storage device." 23:14-16). "A failure domain pertains to a common failure attribute that may apply to multiple nodes, e.g., if two nodes are linked to a common power or network point-of-failure, then they can be considered to be within the same failure domain--where it is common to place a primary storage unit and its backup storage unit on separate failure domains." (col. 27:6-12)
Sohi does not explicitly teach receiving, at a controller of the distributed service, a first upgrade operation from a user.
However, in analogous art for software deployment, Ramsay teaches:
"At operation 340, the upgrade orchestrator may receive user input (e.g., through an upgrade GUI 161) selecting upgradeable components that are to be upgraded on the host(s). Depending on system needs, the user may select all upgradeable components, a subset of upgradeable components, or no components to be upgraded." (col. 9:52-57; Fig. 3)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi with Ramsay's teachings because doing so would provide Sohi's system with the ability to facilitate the updating of virtual environments, as suggested by Ramsay (col 6:7-9).
Sohi does not explicitly teach the first upgrade upgrading the control plane while the data plane executes.
However, in the analogous field of software deployment, Fetik teaches:
"Key features and benefits provided by the CSC invention include an improved storage controller software architecture intended to support multiple storage interface mechanisms at the same time, as well as permit dynamic updates, upgrades, and customizations of the storage controller apparatus (in control plane) while the storage device (in data plane) is in operation." (col. 33:3-8)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi and Ramsay with Fetik's teachings because doing so would provide Sohi/Ramsay's system with the ability to enable the acceleration of data center software, as suggested by Fetik (Abstract).
Sohi does not explicitly teach wherein at least a portion of the software of the plurality of service engines in each of the plurality of service engine groups further executes in the virtualization layer on the hardware platforms external to the VMs.
However, in analogous art for virtualization, Baron teaches:
"FIG. 1 is a block diagram of a virtualization system 100 according to an embodiment of the invention. Virtualization system 100 may include one or more host machines 110 to run one or more virtual machines (VMs) 112. Each VM 112 runs a guest operating system (OS) that may be different from one another. The guest OS may include Microsoft.TM. Windows.TM., Linux.TM., Solaris.TM., Macintosh.TM. OS, etc. The host machine 110 may also include a hypervisor 115 (virtualization layer) that emulates the underlying hardware platform for the VMs 112." [0019]
"Embodiments of the invention also include a host storage agent 117 (service engine software) in the hypervisor 115 of host machine 110 to allocate a single logical volume 146 for a VM 112 being created and also to create a file system 148 on top of the single logical volume 146." [0024]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi, Ramsay and Fetik with Baron's teachings because doing so would provide Sohi/Ramsay/Fetik's system with the ability to improve the scalability of nodes executing a virtualization system, as suggested by Baron [0005][0018].

With respect to claim 8, Sohi teaches,
A non-transitory computer readable medium comprising instructions to be executed in a computing device to cause the computing device to carry out a method of performing an upgrade operation for a distributed service in a virtualized computing system, the virtualized computing system including a host cluster, the host cluster having hosts and a virtualization layer executing on hardware platforms of the hosts, supporting virtual machines (VMs), the method comprising: - Fig. 9
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Sohi teaches,
A virtualized computing system, comprising: - Fig. 9
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 2, 9 and 16, Sohi teaches,
receiving, at the controller of the distributed service, a second upgrade operation - "FIG. 8 shows a process diagram of an approach to perform coordinated management of multiple types of rolling upgrades. At 801, a request is received to perform an upgrade. The request may pertain to any type of upgrade that can be handled by the distributed management system. For example, the request may be any one of a request 801a to upgrade a controller VM, a request 801b to upgrade a hypervisor, a request 801c to upgrade a storage device, or a request 801n to upgrade resource n in the system." (col. 27:39-47). "Storage devices may also be subject to periodic updates, particularly to the firmware used to operate the storage device." 23:14-16). "In some embodiments, multiple tokens may be granted to the same type of upgrade. For example, n tokens may be granted to permit multiple upgrades to occur in parallel. This may be implemented, for example, where n is based on " failure domains" to determine how many nodes can be upgraded in parallel. A failure domain pertains to a common failure attribute that may apply to multiple nodes, e.g., if two nodes are linked to a common power or network point-of-failure, then they can be considered to be within the same failure domain--where it is common to place a primary storage unit and its backup storage unit on separate failure domains." (col. 27:1-12)
performing, by the controller in cooperation with the plurality of service engines of the selected service engine group, the second upgrade operation on the software of the plurality of service engines of the selected service engine group - "FIG. 7B is a flow diagram illustrating a method for completing firmware upgrades for storage devices in the networked environment from the perspective of the master update module. Initially, the master update module receives a request for approval to complete installation of firmware update data from a node in the networked environment as shown at 713." (col. 25:29-35; Fig. 7B). "In some embodiments, multiple tokens may be granted to the same type of upgrade. For example, n tokens may be granted to permit multiple upgrades to occur in parallel. This may be implemented, for example, where n is based on " failure domains" to determine how many nodes can be upgraded in parallel. A failure domain pertains to a common failure attribute that may apply to multiple nodes, e.g., if two nodes are linked to a common power or network point-of-failure, then they can be considered to be within the same failure domain--where it is common to place a primary storage unit and its backup storage unit on separate failure domains." (col. 27:1-12); exclusive of the software of the controller and the software of the plurality of service engines of each non-selected service engine group. - "As described above, the invention is applicable to efficiently perform upgrades to any type of component or resource in the system. However, different approaches can taken to the management of the upgrade process when multiple types of upgrades are to be performed." (col 26:50-54). "One possible approach is to manage each type of upgrade independently from the other upgrades. One way to implement this approach is to have separate sets of upgrade tokens for each type of upgrade. For example, if the system performs three types of upgrades (e.g., for (a) controller VMs (b) hypervisors; and (c) storage devices), then there would be a separate set of tokens for each type of upgrade."

With respect to claim 6, 13 and 20, Sohi teaches,
wherein the first upgrade operation comprises one of...an upgrade...for the software of the controller. - "Embodiments of the present invention provide a mechanism for performing rolling updates in a networked virtualization environment for storage management. The approach according to some embodiments is applicable to any resource in the system, including controller VMs, hypervisors, and storage devices. Integrated processing may be performed across multiple types of upgrades." (col. 2:23-29). "If the master update module instead determines that there are no additional nodes that need to complete installation of the update data, then it completes installation of update data at its own node as shown at 425." (col. 13:54-57); Fig. 4B

With respect to claim 21, Sohi teaches,
wherein the distributed service comprises a distributed load balancer, - "Instead, the Controller VMs run as virtual machines above hypervisors 130/132 on the various servers 102a and 102b, and work together to form a distributed system 110 that manages all the storage resources, including the locally attached storage 122/124, the networked storage 128, and the cloud storage 126." (col. 4:33-38) "The main entry point into the Controller VM is the central controller module 204 (which is referred to here as the “I/O Director module 204”). The term I/O Director module (load balancer) is used to connote that fact that this component directs the I/O from the world of virtual disks to the pool of physical storage resources. In some embodiments, the I/O Director module implements the iSCSI or NFS protocol server." (col. 6:40-46; Fig. 2) "A write request originating at a user VM would be sent to the iSCSI or NFS target inside the Controller VM's kernel. This write would be intercepted by the I/O Director module 204 running in user space. I/O Director module 204 interprets the iSCSI LUN or the NFS file destination and converts the request into an internal “vDisk” request (e.g., as described in more detail below). Ultimately, the I/O Director module 204 would write the data to the physical storage." (col. 6:47-54); and wherein each of the plurality of service engines in the plurality of service engine groups includes an input to receive ingress traffic and outputs coupled to a plurality of applications. - Executing storage devices can write and read data on behalf of client software running on user virtual machines (col. 4:22-25; col. 6:65-7:1; Fig. 9).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sohi, Ramsay, Fetik and Baron, and in view of US 5964886 A - hereinafter "Slaughter".

With respect to claims 3, 10 and 17, Sohi does not explicitly teach,
wherein, for each service engine of the plurality of service engines for the selected service engine group, the step of performing comprises: blocking a function of the service engine; performing the second upgrade operation; and resuming the function of the service engine.
However, in analogous art for software deployment, Slaughter teaches:
"Turning now to FIG. 12, a flowchart diagram illustrating the update of a configuration mapping according to one embodiment of the present invention is shown. In step 1212, an indication that an update is pending is provided to the nodes. In step 1214, the nodes suspend data access requests to the storage devices. In step 1216, the nodes wait for outstanding data access requests to complete. In step 1218, the nodes invalidate an internal representation of a mapping of virtual disks to storage devices. In step 1220, the nodes output acknowledge signals indicating that the internal mapping representations have been invalidated, data access requests have been suspended, and outstanding data access requests have completed. In step 1222, the system waits for acknowledge signals from all active nodes. In step 1224, the system updates its mapping. In step 1226, the system outputs an indication that the update is complete. In step 1228, the nodes request an updated version of the mapping. In step 1230, the nodes resume sending data access requests to storage devices." (col. 16:65-17:16; Fig. 120)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi, Ramsay, Fetik and Baron with Slaughter's teachings because doing so would provide Sohi/Ramsay/Fetik/Baron's system with the ability to facilitate the addition and removal of nodes from a cluster while the cluster remains operational, as suggested by Slaughter (col. 2:33-36).

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sohi, Ramsay, Fetik and Baron, in view of US 20160095191 A1 - hereinafter "Vangeel", and in view of US 20080126498 A1 - hereinafter "Doshi".

With respect to claims 4, 11 and 18, Sohi teaches,
performing an upgrade...on the software of the controller; - "If the master update module instead determines that there are no additional nodes that need to complete installation of the update data, then it completes installation of update data at its own node as shown at 425." (col. 13:54-57); Fig. 4B;
Sohi does not explicitly teach exporting a configuration of the controller; 
However, in analogous art for software deployment, Vangeel teaches:
"First and second devices 2820 and 2830 are configured to store software images and configuration data sets for restore points for luminaire controller 2810. In particular, luminaire controller 2810 communicates first software image 28000 via communication network 2805 to first device 2820 which stores first software image 28000 in memory 2822. Also, luminaire controller 2810 communicates first configuration data set 28100 via communication network 2805 to second device 2830 which stores first configuration data set 28100 in memory 2832." [0334]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi, Ramsay, Fetik and Baron with Vangeel's teachings because doing so would provide Sohi/Ramsay/Fetik/Baron's system with the ability to autonomously create a restore point for a controller, as suggested by Vangeel (Abstract).
Sohi does not explicitly teach rebooting the controller; importing the configuration of the controller; and activating the controller.
However, in analogous art for software deployment, Doshi teaches:
"Alternatively, the network management server 20 may provide a configuration data set, at least one attribute of which requires central controller 42a to reboot. In one implementation, central controller 42a may install, and then effectuate, the updated image (or new configuration) upon rebooting." [0023]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Sohi, Ramsay, Fetik, Baron and Vangeel with Doshi's teachings because doing so would provide Sohi/Ramsay/Fetik/Baron/Vangeel's system with the ability to facilitate configuration updates to one or more network elements while reducing service disruptions, as suggested by Doshi [0011].

With respect to claims 5, 12 and 19, Doshi teaches,
migrating the configuration of the controller from a first version to a second version prior to importing the configuration of the controller. - "Alternatively, the network management server 20 may provide a configuration data set, at least one attribute of which requires central controller 42a to reboot. In one implementation, central controller 42a may install, and then effectuate, the updated image (or new configuration) upon rebooting." [0023]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192